DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael E. Carmen (Reg. No. 43,533) on 04/16/2021.


Claims: 

  (Currently amended)  A method of scheduling a dedicated processing resource, comprising:
obtaining [[a]] source code of an application to be compiled;
extracting, during compiling of the source code, metadata through an extraction function embedded in a compiler for compiling the source code, the metadata being associated with the application, and the metadata indicating an amount of the dedicated processing resource required by the application; and
obtaining, based on the metadata, the dedicated processing resource allocated to the application.

  (Canceled)  

  (Original)  The method of claim 1, wherein obtaining the dedicated processing resource allocated to the application comprises:
analyzing the metadata to predict the dedicated processing resource required by the application;
requesting the dedicated processing resource from a remote controller; and
receiving a dedicated processing resource notification from the remote controller, the dedicated processing resource notification indicating the dedicated processing resource allocated by the remote controller to the application.

  (Original)  The method of claim 1, wherein obtaining the dedicated processing resource allocated to the application comprises:
sending the metadata to a remote database;
requesting the dedicated processing resource from a remote controller to enable the controller to access the remote database and analyze the metadata; and


  (Original)  The method of claim 1, wherein the application comprises a deep learning application, and wherein the metadata comprises at least one of:
a type of at least one layer in a model of the deep learning application;
the number of layers in the model of the deep learning application; and
a format of data input to the deep learning application.

  (Original)  The method of claim 1, wherein the dedicated processing resource required by the application is a graphical processing unit (GPU), and wherein the metadata comprises at least one of:
the number of kernels of the GPU required by the application;
an amount of a computing resource of the GPU required by the application; and
an amount of a memory resource of the GPU required by the application.

  (Original)  The method of claim 6, wherein the application obtains the required GPU from a GPU resource pool via a network connection.

  (Original)  The method of claim 1, wherein extracting the metadata associated with the application comprises:
obtaining a journal generated during compiling of the source code; and
extracting, based on the journal, the metadata associated with the application.


  (Currently amended)  A device for scheduling a dedicated processing resource, comprising:
at least one processing unit; and
at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to execute acts, the acts comprising:
obtaining [[a]] source code of an application to be compiled;
extracting, during compiling of the source code, metadata through an extraction function embedded in a compiler for compiling the source code, the metadata being associated with the application, and the metadata indicating an amount of the dedicated processing resource required by the application; and
obtaining, based on the metadata, the dedicated processing resource allocated to the application.

  (Canceled)  

  (Original)  The device of claim 9, wherein obtaining the dedicated processing resource allocated to the application comprises:
analyzing the metadata to predict the dedicated processing resource required by the application;
requesting the dedicated processing resource from a remote controller; and
receiving a dedicated processing resource notification from the remote controller, the dedicated processing resource notification indicating the dedicated processing resource allocated by the remote controller to the application.

  (Original)  The device of claim 9, wherein obtaining the dedicated processing resource allocated to the application comprises:
sending the metadata to a remote database;
requesting the dedicated processing resource from a remote controller to enable the controller to access the remote database and analyze the metadata; and


  (Original)  The device of claim 9, wherein the application comprises a deep learning application, and wherein the metadata comprise at least one of:
a type of one of layers in a model of the deep learning application;
the number of the layers in the model of the deep learning application; and
a format of data input to the deep learning application.

  (Original)  The device of claim 9, wherein the dedicated processing resource required by the application is a graphical processing unit (GPU), and wherein the metadata comprises at least one of:
the number of kernels of the GPU required by the application;
an amount of a computing resource of the GPU required by the application; and
an amount of a memory resource of the GPU required by the application.

  (Original)  The device of claim 14, wherein the application obtains the required GPU from a GPU resource pool via a network connection.

  (Original)  The device of claim 9, wherein extracting the metadata associated with the application comprises:
obtaining a journal generated during compiling of the source code; and
extracting, based on the journal, the metadata associated with the application.


  (Currently amended)  A computer readable program product, which stores machine executable instructions thereon, the machine executable instructions, when executed by at least one processor, causing the at least one processor to implement a method of scheduling a dedicated processing resource, comprising:
obtaining [[a]] source code of an application to be compiled;
extracting, during compiling of the source code, metadata through an extraction function embedded in a compiler for compiling the source code, the metadata being associated with the application, and the metadata indicating an amount of the dedicated processing resource required by the application; and
obtaining, based on the metadata, the dedicated processing resource allocated to the application.

  (Canceled) 

  (Original)  The computer readable program product of claim 17, wherein obtaining the dedicated processing resource allocated to the application comprises:
analyzing the metadata to predict the dedicated processing resource required by the application;
requesting the dedicated processing resource from a remote controller; and
receiving a dedicated processing resource notification from the remote controller, the dedicated processing resource notification indicating the dedicated processing resource allocated by the remote controller to the application.

  (Original)  The computer readable program product of claim 17, wherein obtaining the dedicated processing resource allocated to the application comprises:
sending the metadata to a remote database;
requesting the dedicated processing resource from a remote controller to enable the controller to access the remote database and analyze the metadata; and
receiving a dedicated processing resource notification from the remote controller, the dedicated processing resource notification indicating the dedicated processing resource allocated by the remote controller to the application.

21.  (New)  The computer readable program product of claim 17, wherein the application comprises a deep learning application, and wherein the metadata comprises at least one of:
a type of at least one layer in a model of the deep learning application;
the number of layers in the model of the deep learning application; and
a format of data input to the deep learning application.

22.  (New)  The computer readable program product of claim 17, wherein the dedicated processing resource required by the application is a graphical processing unit (GPU), and wherein the metadata comprises at least one of:
the number of kernels of the GPU required by the application;
an amount of a computing resource of the GPU required by the application; and
an amount of a memory resource of the GPU required by the application.

23.  (New)  The computer readable program product of claim 22, wherein the application obtains the required GPU from a GPU resource pool via a network connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196